Citation Nr: 0120893	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Service connection for bilateral hearing loss was denied by 
final rating action in July 1995.  An August 1997 rating 
decision by the RO found that new and material evidence had 
not been submitted to reopen that claim.  This decision was 
appealed and in an October 1999 decision, the Board found 
that new and material evidence had been submitted and 
remanded the case to the RO for de novo consideration.  In a 
November 2000 rating action, the RO denied service connection 
for hearing loss, right ear, but granted service connection 
for left ear hearing loss assigning a noncompensable rating 
from the January 31, 1997 date of reopened claim.  

In a March 2001 decision, the Board denied service connection 
for right ear hearing loss.  However, the Board noted that 
the veteran had submitted a notice of disagreement with the 
November 2000 rating decision that assigned an initial 
noncompensable rating for hearing loss in the left ear.  As a 
timely notice of disagreement had been filed, the Board's 
jurisdiction was triggered and that issue was remanded so 
that the RO could issue a statement of the case on the 
underlying claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The requested procedural development has been 
accomplished by the RO and the case has been returned to the 
Board for further appellate review at this time.  

Final development of the appellate issue in this case was 
undertaken subsequent to the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. § 5103, 
5103A), on November 9, 2000.  This law imposed additional 
duties and obligations on the VA in developing claims.  
However, in the present case, all available relevant evidence 
identified in the record as pertinent to the veteran's claim 
for a compensable rating for hearing loss, left ear has been 
obtained and considered by the RO.  The veteran has also been 
advised of the evidence considered and of the basis for the 
denial of his claim.  The veteran has not even suggested that 
any additional evidentiary development would be beneficial in 
this case.  Thus, the record shows no indication of a need 
for additional evidentiary or procedural development even in 
light of the newly enacted provisions of the Veterans Claims 
Assistance Act of 2000.  Accordingly, the case is ready for 
Board review at this time.  


FINDINGS OF FACT

1. The veteran is service connected for hearing loss in his 
left ear only.  

2.  Left ear hearing loss disability has been manifested over 
the appellate period by an average pure tone threshold of 21 
decibels and discrimination ability of 84 percent (Level II) 
on audiological testing in June 1997 and an average pure tone 
threshold of 25 decibels and discrimination ability of 76 
percent (Level III) on audiological testing in May 2000.  


CONCLUSION OF LAW

The criteria for an initial (compensable) rating for service-
connected hearing loss, left ear have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85- 4.87, 
Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service connected for vertigo and nausea (30 
percent), tinnitus (10 percent) and healed perforated left 
eardrum (zero percent).  The veteran filed to reopen his 
claim for service connection for hearing loss in January 1997 
and subsequently service connection and a noncompensable 
rating for left ear hearing loss was granted from that date.  

The veteran underwent VA examination in June 1997.  On VA 
audiometric testing at that time, the veteran's pure tone 
thresholds on the left at 1,000, 2,000, 3,000 and 4, 000 
cycles per second (Hertz) were 25, 10, 20 and 30 decibels 
respectively with an average of 21 decibels.  Speech 
recognition in the left ear was reported as 84 percent.  
Findings with respect to the nonservice-connected right ear 
were pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 
cycles per second (Hertz) of 15, 10, 20 and 20 decibels 
respectively with an average of 16 decibels.  Speech 
recognition in the right ear was reported as 92 percent.  
(Level II)

On VA audiometric evaluation in February 1998, pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz) on the left were reported as 30, 20, 35 and 40 
respectively with an average of 31 decibels.  Speech 
recognition in the left ear was reported as 52 percent.  The 
audiometric test findings were found to be inconsistent and 
questionable by the examiner.  The veteran was asked to 
retake the test, but refused.  

Also on file are private medical records from the appellate 
period showing the presence of hearing loss along with 
recommendations for hearing aids by a treating physician.  

Following the Board's remand in October 1999, the veteran 
underwent another VA audiometric examination in May 2000.  
The examiner reviewed the entire record and audiometric 
studies were conducted, which showed a hearing loss on the 
left (Level III) for which service connection was thereafter 
granted.  On that examination, pure tone thresholds on the 
left at 1,000, 2,000, 3,000, and 4,000 cycles per second 
(Hertz) were 20, 20, 28, and 34 respectively with an average 
of 25 decibels.  Speech recognition score on the left using 
the Maryland CNC Test was reported as 76 percent.  The 
findings with respect to the nonservice-connected right ear 
met none of the criteria for VA hearing loss under 38 C.F.R. 
§ 3.385.  

A rating action in November 2000 granted service connection 
for left ear hearing loss and assigned a noncompensable 
rating under Diagnostic Code 6100.  The veteran disagreed and 
the current appeal ensued.

Legal Criteria

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
"increased rating" based on the level of disability presently 
shown by the evidence.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  However, a claim placed in appellate status by 
disagreement with the original or initial rating award, but 
not yet ultimately resolved, as with the noncompensable 
rating assigned in this case, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations pertaining to the rating of service-connected 
hearing loss under VA Schedule for Rating Disabilities, 38 
C.F.R. Part IV (Rating Schedule), were amended, effective 
June 10, 1999.  See 64 FR 25202 (May 11, 1999).  This change 
occurred during the pendency of the veteran's appeal.  The 
United States Court of Appeals for Veterans Claims has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Here, the 
Board finds that neither set of regulations is more favorable 
to the veteran.  The regulations were amended only to ensure 
that current medical terminology and unambiguous criteria 
were used and to reflect current medical advances.  See 64 FR 
25202 (May 11, 1999).  The tables used to assign the Roman 
numerals and, then, to assign the appropriate disability 
rating remain unchanged. Id.  The amended regulations do 
include additional provisions that pertain to hearing loss of 
55 decibels or more in each of the 4 specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86(a), (b) (1998), as amended by 64 FR 25202 (May 11, 
1999).  However, these provisions are not pertinent in the 
present case.  The veteran does not have hearing loss of 55 
decibels in all 4 respective frequencies or a 30-decibel loss 
at 1000 Hertz and a 70 decibels loss at 2000 Hertz.  Finally, 
with respect to a unilateral, service-connected hearing loss, 
as in this case, the changes merely codified the long-
standing rating practice of classifying the nonservice 
connected ear to be Level I for rating purposes.  Overall, 
the Board finds that the outcome of this case is the same 
under either set of regulations.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent. This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz. To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  In situations where 
service connection has been granted for defective hearing 
involving only one ear and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (1999).  When the issue involves the 
proper rating for hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.  

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Analysis

While the Board has considered the veteran's contentions with 
respect to the severity of his left ear hearing loss and its 
resultant difficulty, there is no clinical evidence of 
record, which shows that the veteran's hearing loss is so 
severe as to meet the criteria for a 10 percent rating.  The 
veteran has undergone successful official audiometric testing 
by the VA on two occasions and his reported hearing acuity 
does not meet the criteria for a compensable rating.  

When the pure tone threshold average in the service connected 
ear is 21 decibels with 84 percent speech recognition 
ability, the hearing acuity is classified as level II.  When 
the pure tone threshold average in the service connected ear 
is 25 with 76 percent speech recognition ability, the hearing 
acuity is classified as level III.  In both cases, the 
nonservice connected right ear hearing is considered to be 
Level I for rating purposes.  

Applying these audiometric test results to Table VI of the 
Rating Schedule, the Roman numeric designations are II and 
III for the left ear and I and I for the right ear, 
respectively.  38 C.F.R. § 4.85, Table VI (2000).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these same numeric designations, the 
result in both cases is a noncompensable (0 percent) 
disability rating for the veteran's service-connected left 
ear hearing loss.  38 C.F.R. § 4.85, Table VII (1999).  

Under Diagnostic Code 6100, when hearing in the service-
connected ear is level II or III and the other ear is not 
service connected, as in this case, a noncompensable rating 
is assigned.  Based on the foregoing, the veteran was 
assigned a noncompensable rating which is the proper rating 
based on the reported audiometric findings.  Overall, no 
audiologic evidence of record contains data indicating 
hearing loss of sufficient severity to warrant an increased 
(compensable) disability evaluation at any time during the 
appellate period.  The Board has considered the applicability 
of "staged ratings," in accordance with the Court's holding 
in Fenderson v. West, supra.  However, after careful review 
of the veteran's audiometric testing, the Board finds that 
the evidence does not show any period, or "stage," where the 
severity of the veteran's hearing loss met the criteria for a 
compensable disability rating under either the old or new 
criteria.  

While the veteran's contentions have been considered, they do 
not establish that his left ear hearing loss is sufficient to 
warrant a compensable rating.  As noted above, the assignment 
of disability ratings for hearing impairment is derived by 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Such applications here clearly result in the 
assignment of a noncompensable rating for the veteran's 
unilateral service-connected hearing loss.  

There is not an approximate balance of positive and negative 
evidence regarding the issue on appeal, so as to warrant 
application of the doctrine of benefit of doubt.  Gilbert v. 
Derwinski, 1 Vet. App. 55 (1990).  



ORDER

Entitlement to an initial (compensable) disability rating for 
hearing loss, left ear is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

